DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 7/25/22.  Claims 1, 7 and 17 amended.  Claims 1-20 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim 16 is  rejected under 35 U.S.C. 102a1/a2 as being anticipated  by Clark US Patent No. 4, 351, 247 cited in previous action.
Re Claim 16, Clark discloses a point of sale barrier comprising: an upright panel configured to separate a first person on a first side of the upright panel from a second person on a second side of the upright panel; an opening formed through the upright panel (Fig. 1; Column 1 lines 50-60 and see claim 1 and claim 5 top, bottom, left and right-hand side walls forming an opening through the housing permitting horizontal passage of items through said opening from the rear of the housing to the front of the housing;); 19Attorney Docket No. 024349-9036-USO3 a dispenser positioned within the opening, the dispenser including a first planar plate secured to a second planar plate, the dispenser pivotable relative to the upright panel between a first position, in which the first planar plate is horizontal and the second planar plate blocks the opening, and a second position, in which the second planar plate is horizontal and the first planar plate blocks the opening(See claim 7 and Column 3, lines 22-30) ; and an actuator coupled to the dispenser and operable to move the dispenser between the first and second positions (shelf means pivotally mounted in the housing for swinging;  swinging in a horizontal plane from a rear position where it is open to the employee's side of the building wall, through an intermediate position where it is normally disposed when not in use, to an open position where it is accessible to the customer at the customer's side of the building wall).
5.	Claim(s) 17, 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by LIU CN 209312171 .
Re Claim 17, LIU  discloses an apparatus for disinfecting paper, the apparatus comprising: a housing (Shell 1; Figs. 1-3)  having  a first side (one side of shell 1) , a second side  (other side of shell 1 ) opposite the first side, a first port ( inlet 2; Figs. 1-3) on the first side (one side of shell 1 ) , and a second port  (outlet 3; Figs. 1-3) on the second side (Fig. 1-3) ;  a conveyor (4 conveying belt ; Figs. 1-3) positioned within the housing (Shell 1) , the conveyor ( 4, conveying belt; Figs. 1-3) configured to move the paper from the first port to the second port; and a disinfecting unit (an ultraviolet sterilizing lamp) , positioned within the housing (Shell ) , the disinfecting unit (an ultraviolet sterilizing lamp) , configured to kill bacteria and viruses on the paper (Abstract).
Re Claim 18, LIU discloses the apparatus of claim 17, wherein the disinfecting unit (an ultraviolet sterilizing lamp 5)  includes one selected from a group consisting of a light source, a heat source, and a spray unit (Abstract).  
Re Claim 20,  LIU discloses the apparatus of claim 17 , wherein the disinfecting unit (an ultraviolet sterilizing lamp 5) is one of a plurality of disinfecting units  ( sterilizing layer ) positioned within the housing, and wherein the plurality of disinfecting units is positioned on both sides of a path of travel for the paper through the housing (Fig. 1) .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 3, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent No. 4, 351, 247 cited in previous action in view of Moore US Patent No. 3, 702, 101.
Re Claim 1, Clark discloses a point of sale barrier comprising: an upright panel (16)  configured to separate a first person on a first side of the upright panel from a second person on a second side of the upright panel (Fig. 1) ; an opening  formed through the upright panel (16) , the opening at least partially defined by a wall  (38) extending outwardly from the upright panel (16) ; a dispenser positioned within the opening and movable relative to the upright panel between a first position, in which an object on the dispenser is accessible to the first person, and a second position, in which the object on the dispenser is accessible to the second person (Column 1 lines 50-60 and see claim 1 and claim 5 top, bottom, left and right-hand side walls forming an opening through the housing permitting horizontal passage of items through said opening from the rear of the housing to the front of the housing;) ; 
and an actuator coupled to the dispenser and operable to move the dispenser between the first and second position (shelf means pivotally mounted in the housing for swinging;  swinging in a horizontal plane from a rear position where it is open to the employee's side of the building wall, through an intermediate position where it is normally disposed when not in use, to an open position where it is accessible to the customer at the customer's side of the building wall); wherein the dispenser and the wall are shaped to inhibit free air flow through the opening as the dispenser moves between the first and second positions (Column 3, lines 21-28, and lines 42-52; Figs. 2, 3) .
Clark fails to disclose wherein the dispenser includes a plate configured to support the object in at least one of the first position and the second position     ; wherein the plate is made of copper.
However, Moore discloses the dispenser includes a plate (rotatable plate 9) configured to support the object in at least one of the first position and the second position (When the access opening 11 is toward the public side (FIG. 7), the wall 17 prevents the cashier from being reached. When the access opening 11 is on the cashier's side (FIG. 8), the wall 17 prevents the public from reaching into the deal plate ; Column 2, lines 54-68); wherein the plate is made of metal (Column 2, lines 36-37).
Given the teachings of Moore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clark with wherein the dispenser includes a plate configured to support the object in at least one of the first position and the second position and  wherein the plate is made of copper.
As suggested by Moore doing so would provide a rotatable theft proof deal plate which automatically stops after 180.degree. rotation (Column 1, lines 42-47).
Clark as modified by Moore discloses all of the claimed limitations from above except for where the plate is made of copper. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plate to be  made of copper , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of  obvious design choice. 
Re Claim 3, Clark  and Moore discloses the point of sale barrier of claim 1,  and Clark discloses wherein the dispenser (Assembly 12 )  is pivotable relative to the upright panel (16) {Column 3, lines 23-25 and see claim 1).  
Re Claim 5, Clark and Moore discloses the point of sale barrier of claim 3, and Clark discloses wherein the dispenser is pivotable about a vertical axis (Figs -3).  
Re Claim 6, Clark and Moore discloses the point of sale barrier of claim 1,  and Clark discloses wherein the wall extends outwardly from both the first side and the second side of the upright panel (Column 2  lines 60- 63;  As shown in Fig. 1).  
Re Claim 7, Clark and Moore discloses the point of sale barrier of claim 1, and Clark discloses wherein the plate is  a first planar plate secured to a second planar plate (Column 3, lines 22-30).  
Re Claim 8, Clark and Moore discloses the point of sale barrier of claim 7, and Clark discloses wherein when the dispenser is in the first position, the first planar plate is generally horizontal and the second planar plate blocks the opening, and wherein when the dispenser is in the second position, the second planar plate is generally horizontal and the first planar plate blocks the opening (See claim 7 and Column 3, lines 22-30).  
Re-claim 9,  Clark and Mark discloses the point of sale barrier of claim 7, and Clark discloses  wherein the first planar plate is angled at 90 degrees relative to the second planar plate (See claim 7 ).  
RE Claim 11, Clark and Mark discloses the point of sale barrier of claim I, and Clark discloses wherein the actuator includes a lever (Column 3, lines 6-7).
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent No. 4, 351, 247 cited in previous action in view of Moore US Patent No. 3, 702, 101 as applied to claim 1 above and further in view of Romary of Romary US Publication No. 2007/0187483 cited in previous action .
Re Claim 2, Clark  and Moore discloses the point of sale barrier of claim 1.
Clark and Moore  fails to discloses an intercom supported by the upright panel to facilitate communication between the first and second sides.

However, Romary discloses an intercom supported by the upright panel to facilitate communication between the first and second sides (p37)
Given the teachings of Romary it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clark as modified by Moore with an intercom supported by the upright panel to facilitate communication between the first and second sides.
Doing so would enable verbal communication selectively provided between the  teller inside the enclosure and the outside of the enclosure adjacent the teller window P37).
8.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent No. 4, 351, 247 cited in previous action  in view  of Kadowaki et al. US Patent No. 5, 578, 281 cited in previous action .
Re Claims 12-15, Clark discloses the point of sale barrier of claim 1.
Clark fails to disclose further comprising an apparatus for disinfecting paper, the apparatus including: a housing having a first port and a second port, a conveyor positioned within the housing, the conveyor configured to move the paper from the first port to the second port, and a disinfecting unit positioned within the housing, the disinfecting unit configured to kill bacteria and viruses on the paper.  
However, Kadowaki discloses an apparatus for disinfecting paper, the apparatus including: a housing having a first port and a second port, a conveyor positioned within the housing, the conveyor configured to move the paper from the first port to the second port, and a disinfecting unit positioned within the housing, the disinfecting unit configured to kill bacteria and viruses on the paper (Column 3, lines 16-32,  and lines 52-60).  
Kadowaki further discloses wherein the disinfecting apparatus is supported by the upright panel,  wherein the disinfecting apparatus is spaced apart from the upright panel (Column 2, lines 41-45 the bill sterilizing unit can be mounted in any conventional automatic cash transaction machine,  wherein the disinfecting unit includes one selected from a group consisting of a light source, a heat source, and a spray unit (Abstract).  
Given the teachings of Kadowaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clark with an apparatus for disinfecting paper, the apparatus including: a housing having a first port and a second port, a conveyor positioned within the housing, the conveyor configured to move the paper from the first port to the second port, and a disinfecting unit positioned within the housing, the disinfecting unit configured to kill bacteria and viruses on the paper.
As suggested by Kadowaki  doing so would provide a bill sterilizing unit that can be mounted in a conventional automatic cash transaction machine and a cash transaction machine that can ensure an effective germicidal effect (Column 2  lines 41-45).
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LIU CN 209312171 in view of Kako et al.  US 5374814 cited by Applicant.
Re Claim 19, LIU discloses the apparatus of claim 17 but fails to disclose  wherein the disinfecting unit includes a light source operable to emit UVC light having a wavelength between 210 nm and 230 nm.  
However, Kako discloses wherein the disinfecting unit includes a light source operable to emit UVC light having a wavelength that is selected to be most effective against the bacteria on the bills to be sterilized and disinfected (Column 4 lines 1-6).
Given the teachings of Kako it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to  make the disinfecting unit includes a light source operable to emit UVC light having a wavelength between 210 nm and 230 nm, since it has been held that where the general conditions of a claim are discussed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.  
10.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent No. 4, 351, 247 cited in previous action in view of Moore US Patent No. 3, 702, 101 as applied to claim  3  and 7 above and further in view of Wolgamot US Patent No. 6, 378, 769, cited in previous action . 
Re Claim 4, Clark and Moore  discloses the point of sale barrier of claim 3 but fails to discloses wherein the dispenser is pivotable about a horizontal axis.  
Wolgamot discloses wherein the dispenser is pivotable about a horizontal axis (Figs. 1, 4E and 4F).
Given the teachings of Wolgamot it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the teachings of Clark as modified by Moore with wherein the dispenser is pivotable about a horizontal axis.
As suggested by Wolgamot the container may be fabricated in any suitable size and cross-sectional shape (Column 4, lines 20-23).
Re Claim 10, Clark  and Moore discloses the point of sale barrier of claim 7.
Clark and Moore fail to disclose wherein the first and second planar plates are made of copper. 
Wolgamot discloses  that a pass-through container can be fabricated from any suitable material (Column 4 ,lines 3-5).
Given the teachings of Wolgamot it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clark as modified by Moore  such that the first and second planar plates are made of copper. 
As suggested by Wolgamot it is conventional for the container to be made from any suitable material (Column 4 lines 3-5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17  has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claims 1  and 17 with new limitations which necessitated new search and consideration.
4.	In re Claim 10, Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. Applicant argues that the  Clark does not teach or render obvious, among other things, a plate made of copper. Rather, as acknowledged by the Examiner on page 8 of the Office action, Clark fails to disclose plates made of copper. 
Wolgamot, which is cited against dependent claim 10, does not cure the deficiencies of Clark. Wolgamot is cited for allegedly disclosing a pass-through container that can be fabricated from any suitable material. See column 4, lines 3-5. Wolgamot, however, does not explicitly identify copper as a suitable material. As explained in paragraph [0033] of the present application, making a plate out of copper allows the plate to act as an antimicrobial surface. Specifically, the copper plate requires less frequent cleaning than other materials (e.g., plastic or stainless steel). Although Wolgamot notes that the container can be fabricated from any suitable material, a person of ordinary skill in the art considering Clark and Wolgamot would not have thought to construct a plate from copper since neither Clark nor Wolgamot specifically identifies5 
The Examiner respectfully disagree. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the motivation to combine the references could be found in Wolgamot , col. 4, lines 3-5  [As suggested by Wolgamot it is conventional for the container to be made from any suitable material (Column 4 lines 3-5).
Additionally, In view of the Supreme Court decision in KSR International Co. v. Teleflex Inc., Examiner would like to point out that, in determining obviousness under 35 U.S.C 103, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) “By holding that courts and patent examiners should look only to the problem the patentee was trying to  solve;” (2) by assuming “that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem;” (3) by concluding “that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try;” and (4) by overemphasizing “the risk of courts and patent examiners falling prey to hindsight bias” and as a result applying “[r]igid preventative rules that deny fact finders recourse to common sense.”
Furthermore, the Supreme Court stated that: “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill”.
Still further, the court states that “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention…and this is regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense”. 
Finally, for purposes of 35 U.S.C 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. Furthermore, prior art that is in a field of endeavor other than that of the applicant, or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C 103. See, e.g., In re KSR International Co. v. Teleflex Inc., 550 U.S. at_,82 USPQ2d at 1396 (2007).
In re Claim 16, Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. Applicant argues with respect to claim 16,  that Clark does not teach or suggest, among other things, a "dispenser pivotable relative to the upright panel between a first position, in which the first planar plate is horizontal and the second planar plate blocks the opening, and a second position, in which the second planar plate is horizontal and the first planar plate blocks the opening." 
The Examiner respectfully disagrees Clark discloses a shelf assembly plates swinging in a horizonal plane from a rear position when it is open to the employee side  of the building wall  and specifically  discloses that the   passageway is always closed by one or the other of walls 38 and 39) . Therefore Clark teaches a dispenser pivotable relative to the upright panel between a first position, in which the first planar plate is horizontal and the second planar plate blocks the opening, and a second position, in which the second planar plate is horizontal and the first planar plate blocks the opening

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The following refence is cited but not relied upon:
Ruane discloses a  pass box type dispensing system is designed for food dispensing to motorists at drive-in type restaurants but it is usable in banks, liquor stores and similar applications. It includes a fixed longitudinal housing on the dispensing end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik  can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2876